DETAILED ACTION
Applicant’s 10/12/2020 response to the previous 07/23/2020 Office action has been considered and entered.

This is the Second First Office Action on the Merits during examination and is directed towards claims 1, 3-5, 7 and 9-11 as amended and/or filed on 10/12/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is November 10, 2015 (20151110).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a continuation of International Patent Application PCT/EP2016/ 5    075010, filed on October 19, 2016 which claims priority to German Patent Application DE 10 2015 119 308.6, filed on November 10, 2015 (20151110).

Response to Amendments/Arguments
Applicant’s 10/12/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous 07/23/2020 Office action have been fully considered and are persuasive because the references do not appear to expressly disclose that the steps and apparatus is located on board the aircraft and completely separated from the parts of the aircraft.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “The Advantages of Local Monitoring and VHF Data Broadcast for SBAS” by Todd, Walter et al. (Todd) (Provided with IDS) in view of US 20100013701 A1 to Fischer; Sven et al. (Fischer) and further in view of MPEP 2144.04 [R-10.2019] V. A., C. VI A., B. and C. as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-5, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being obvious over “The Advantages of Local Monitoring and VHF Data Broadcast for SBAS” by Todd, Walter et al. (Todd) (Provided with IDS) in view of US 20100013701 A1 to Fischer; Sven et al. (Fischer) and further in view of MPEP 2144.04 [R-10.2019] V. A., C. VI A., B. and C.

Regarding claim 1 Todd teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    339
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    578
    media_image2.png
    Greyscale

and associated descriptive texts a method of providing GLS (GBAS Landing System) data packets for a satellite navigation-based automatic landing of an aircraft in section “2.0 Local Area Monitor (LAM) concept” the abstract and third paragraph,
wherein the GLS data packets include GBAS (Ground-Based Augmentation System) correction data for a satellite navigation and FAS (Final Approach Segment) data describing a set approach path of the aircraft in section 6.0 “Repeater Implementation” first paragraph, the method comprising 
- receiving SBAS (Satellite-Based Augmentation System) correction data for the satellite navigation from an SBAS satellite in section 2.0 first paragraph, 
- converting the received SBAS correction data into GBAS correction data in section 6.0 first paragraph, 

- transmitting the GLS data packets via a radio link VDB to parts of the aircraft implementing a GLS SBAS Corrections in figures 1 and 2 above.  

Todd does not appear to expressly disclose wherein, in converting the SBAS correction data into the GBAS correction data, correction data are complemented that are missing in the received SBAS correction data as compared to complete GBAS correction data according to GBAS standard as the missing correction data are not included in the correction data according to the SBAS standard.

Fischer teaches in for example, figure 3 below:

    PNG
    media_image3.png
    743
    494
    media_image3.png
    Greyscale

[0065] At block 302, a mobile station may identify that assistance data may be desired to support a position determination process. For example, a mobile station may determine that ephemeris and/or other data associated with an SPS may be missing, inaccurate, expired, etc. A mobile station may further identify that a particular ( missing) assistance data (for example ephemeris and clock correction data) may be supported in multiple formats for a particular SPS. For example, GPS or QZSS ephemeris may be supported in NAV, CNAV, or CNAV-2 formats, and/or Almanac data may be supported in NAV Almanac, Reduced Almanac format or Midi Almanac format. A mobile station may determine that only one of these formats may be desired, or multiple formats may be desired.” (Emphasis added).  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of  “A mobile station may further identify that a particular ( missing) assistance data (for example ephemeris and clock correction data) may be supported in multiple formats for a particular SPS.”

Furthermore, all the claimed elements would continue to operate in the same manner.    

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Fischer to the prior art of Todd as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

While the combination of Todd and Fischer above teaches the claimed invention as explained, the combination does not appear to expressly disclose wherein all preceding steps are carried out on board the aircraft by an apparatus completely separated from the parts of the aircraft implementing the GLS.  

MPEP 2144.04 [R-10.2019] V. A., C. VI A., B. and C. teaches:
V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS:
 A.    Making Portable 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.).

In the instant case there would be on new or unexpected results in the steps being made portable to be carried out on board the aircraft by an apparatus completely separated from the parts of the aircraft implementing the GLS especially since carrying it onboard would provide an aircraft the 
 
C.    Making Separable 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) 
(The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 

In the instant case there would be a reason to make the apparatus separate from the aircraft for the express benefit of redundancy and reliability in the case where a system within the aircraft failed to obtain the satellite information required to automatically land.

VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

A.    Reversal of Parts 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)
(Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale


In the instant case merely reversing the location of the various components would be an obvious modification since there would be no new or unexpected results.

B.    Duplication of Parts 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
(Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale


In the instant case mere duplication of parts has no patentable significance because no new and unexpected result is produced.  Indeed, duplicating the system provides redundancy and reliability in the case the system within the aircraft or airports fails.

C.    Rearrangement of Parts 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
 (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

In the instant case the particular placement of the components into an apparatus completely separated from the parts of the aircraft would be an obvious matter of design choice.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art combination of Todd as explained above as merely performing the same functions as it does separately and being no more than merely reversing the location of the various components resulting in  no new or unexpected results, a mere duplication of parts that has no patentable significance because no new and unexpected result is produced and an obvious matter of design choice.  Indeed, applicant’s 10/12/2020 arguments are considered as supporting the contention that the only difference between the claimed invention and the prior art is that the claimed invention is “completely separated from those parts of the aircraft implementing GLS” which as explained above would be obvious to one of ordinary skill to duplicate the system of the prior art references and for the express benefit of redundancy and reliability have it completely separate from those parts of the aircraft implementing GLS in case of an aircraft or airport system failure. 

Regarding claim 4 and the limitation the method of claim 1, wherein raw data describing the set approach path are taken from a path data storage or a path data input device see Todd figures 1 and 2 above.   REHBERG HUEPPE + PARTNER -11 - 19870 PCTUS  

Regarding claim 5 and the limitation the method of claim 4, wherein the raw data describing the set approach are combined with data from a navigation database to form the FAS data see Todd figures 1 and 2 above.    

Regarding claim 7 see the rejection of corresponding parts of claim 1 above incorporated herein.  

Regarding claim 10 and the limitation the apparatus of claim 7, further comprising at least one of a path data storage and a path data input device connected to the message builder and configured to provide raw data for the set approach path see the rejection of corresponding parts of claim 4 above.    

Regarding claim 11 and the limitation the apparatus of claim 10, wherein the message builder is connected to a navigation database and configured to combine the raw data for the set approach path with data from the navigation database to form the FAS data see the rejection of corresponding parts of claim 5 above.    

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “The Advantages of Local Monitoring and VHF Data Broadcast for SBAS” by Todd, Walter et al. (Todd) (Provided with IDS) in view of US 20100013701 A1 to Fischer; Sven et al. (Fischer) and further in view of MPEP 2144.04 [R-10.2019] V. A., C. VI A., B. and C. as applied to the claims above and further in view of US 20150236726 A1 to Sankaranarayanan; Sundararajan et al. (Sankaranarayanan).

Regarding claim 3 and the limitation the method of claim 2, wherein the missing correction data are generated from the received SBAS correction data see the teachings of Sankaranarayanan with regard to generating missing data.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Sankaranarayanan to the prior art combination of Todd as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 9 and the limitation the apparatus of claim 8, wherein the converter or the message builder comprises a correction data generator that is configured to generate the missing correction data from the SBAS correction data received by the receiver see the rejection of corresponding parts of claim 3 above.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to, inter alia automatic landing systems with satellite correction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210227

/BEHRANG BADII/Primary Examiner, Art Unit 3665